
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.24


EXISTING SHAREHOLDER WARRANT

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
OCTOBER 24, 1997, AND SUCH SECURITIES AND THE SECURITIES WHICH MAY BE ACQUIRED
ON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES
WHICH MAY BE ACQUIRED ON EXERCISE HEREOF ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN A
STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER 24, 1997, AMONG DIGITAL THEATER
SYSTEMS, INC (THE "COMPANY") AND CERTAIN OF ITS STOCKHOLDERS. A COPY OF SUCH
AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY'S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.

No. of Shares
of Common Stock: 14,926   Warrant No. E-2R

WARRANT

to Purchase Common Stock of

DIGITAL THEATER SYSTEMS, INC.

        THIS IS TO CERTIFY THAT W. Paul Smith, or its registered assigns, is
entitled to purchase in whole or in part from time to time from Digital Theater
Systems, Inc., a Delaware corporation (the "Issuer"), at any time on and after
the Effective Date (as hereinafter defined), but not later than 5:00 p.m., New
York time, on December 31, 2007 (the "Expiration Date"), Fourteen Thousand Nine
Hundred Twenty Six (14,926) shares of Common Stock (as hereinafter defined) at a
purchase price of $12.114 per share (the "Exercise Price"), subject to the terms
and conditions provided herein. The number of shares of Common Stock for which
this Warrant shall be exercisable and the Exercise Price are subject to
adjustment from time to time as provided herein. This Warrant is issued
January 20, 2004 (the "Replacement Issue Date") as a replacement warrant in
connection with the partial exercise on November 19, 2003 of the Original
Warrant. The Exercise Price and the number of shares of Common Stock purchasable
pursuant to this Warrant have been appropriately adjusted for all stock splits
and reverse stock splits affecting the Common Stock from the Original Issue Date
through the Replacement Issue Date.

        SECTION 1.    Certain Definitions.    

        As used herein, the following terms shall have the following meanings
(all terms defined in this Section 1 or in other provisions of this Warrant in
the singular to have the same meanings when used in the plural and vice versa):

        "Affiliate" means, with respect to any specified Person, any other
Person that, directly or indirectly, controls, is under common control with, or
is owned or controlled by, such specified Person. For purposes of this
definition, (i) "control" means, with respect to any specified Person, the power
to direct the management or policies of the specified Person through the
ownership of voting securities, by contract, voting agreement or otherwise, and
(ii) the terms "controlling", "control with" and "controlled by", etc. shall
have meanings correlative to the foregoing.

        "Board" shall mean the Board of Directors of the Issuer.

        "Business Day" shall mean any weekday that is not a nationally-observed
holiday.

--------------------------------------------------------------------------------


        "By-laws" shall mean the by-laws of the Issuer, as in effect at the time
in question.

        "Certificate of Incorporation" shall mean the Certificate of
Incorporation of the Issuer as in effect at the time in question.

        "Change of Control" shall mean (i) any consolidation or merger of the
Issuer, other than any merger or consolidation resulting in the holders of the
capital stock of the Issuer entitled to vote for the election of directors
holding a majority of the capital stock of the surviving or resulting entity
entitled to vote for the election of directors, (ii) any person or entity that
is not a stockholder on the date hereof becoming the holder of a majority of the
capital stock of the Issuer entitled to vote for the election of directors, or
(iii) any sale or other disposition by the Issuer of all or substantially all of
its assets to a third party.

        "Common Stock" shall mean the Issuer's Common Stock, par value $.0001
per share.

        "Convertible Securities" shall have the meaning given to such term in
Section 4(d).

        "Current Market Price" shall mean, as to any security, the average of
the closing prices of such security's sales on all domestic securities exchanges
on which such security may at the time be listed, or, if there have been no
sales on any such exchange on any day, the average of the highest bid and lowest
asked prices on all such exchanges at the end of such day, or, if on any day
such security is not so listed, the average of the representative bid and asked
prices quoted in the NASDAQ System as of 4:00 P.M., New York City time, on such
day, or, if on any day such security is not quoted in the NASDAQ System, the
average of the highest bid and lowest asked prices on such day in the domestic
over-the-counter market as reported by the National Quotation Bureau,
Incorporated, or any similar or successor organization (and in each such case
(i) averaged over a period of 21 days consisting of the day immediately
preceding the day as of which "Current Market Price" is being determined and the
20 consecutive Business Days prior to such immediately preceding day and
(ii) excluding any trades that are not bona fide, arm's length transactions). If
at any time such security is not listed on any domestic securities exchange or
quoted in the NASDAQ System or the domestic over-the-counter market, the
"Current Market Price" of such security shall be the fair market value thereof
as determined in good faith by the Board.

        "Effective Date" shall mean October 24, 1997.

        "Excluded Stock" shall mean (i) any options issued or issuable pursuant
to the Stock Option Plans and any shares of Common Stock issuable upon the
exercise of any options granted pursuant to the Stock Option Plans; provided,
that any Common Stock issuable thereunder shall not exceed 1,660,466 shares in
the aggregate, (ii) stock issued upon the conversion of Convertible Securities
issued on or before the date hereof, or (iii) any shares of Common Stock or
Preferred Stock issuable upon exercise of any warrants issued on or before the
date hereof.

        "Exercise Condition" shall have the meaning assigned to it in Section 2
hereof.

        "Exercise Notice" shall have the meaning assigned to such term in
Section 2 hereof.

        "Exercise Price" shall have the meaning assigned to such term in the
first paragraph of this Warrant.

        "Expiration Date" shall have the meaning assigned to such term in the
first paragraph of this Warrant.

        "Fundamental Documents" shall mean the documents by which any Person
(other than an individual) establishes its legal existence or which govern its
internal affairs. The Fundamental Documents of the Issuer are the Certificate of
Incorporation and By-laws.

        "Holder" shall mean the initial holder of this Warrant, or any
transferees of this Warrant.

2

--------------------------------------------------------------------------------


        "include" and "including" shall be construed as if followed by the
phrase ", without being limited to,".

        "Issuer" shall have the meaning assigned to such term in the first
paragraph of this Warrant.

        "NASDAQ System" shall mean the National Association of Securities
Dealers Automated Quotation System.

        "Options" shall have the meaning given to such term in Section 4(d).

        "Original Warrant" means the warrant exercisable for 26,796 shares (on a
post-split basis) of Common Stock issued on the Effective Date to W. Paul Smith.

        "Person" shall be construed in its broadest possible sense and shall
include any individual, corporation, general or limited partnership, joint
venture, association, limited liability company, joint stock company, trust,
business trust, bank, trust company, estate (including any beneficiaries
thereof), unincorporated organization, cooperative, association or governmental
branch, authority, agency or political subdivision thereof.

        "Securities Act" shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

        "Stock Option Plans" shall mean any stock option plans adopted by the
Issuer and any other grants of stock options made by the Issuer, in each case
granted to employees, directors and independent contractors of the Issuer or its
subsidiaries.

        "Warrant" shall mean this Warrant and all other warrants issued upon
transfer, division, or combination of, or in substitution for, this Warrant or
any such other warrant.

        "Warrant Stock" shall mean (a) all shares of Common Stock issued or
issuable from time to time upon exercise of this Warrant, (b) all other
securities or other property issued or issuable upon any such exercise and
(c) any securities distributed with respect to the securities referred to in the
preceding clauses (a) and (b); provided, however, that the term "Warrant Stock"
shall not include shares of Common Stock or other securities following the time
such shares or other securities have been sold in a public offering registered
under the Securities Act or sold under Rule 144 promulgated thereunder. As used
in this Warrant, the phrase "Warrant Stock then held" shall mean Warrant Stock
held at the time of determination by the Holder, and shall include Warrant Stock
issuable upon exercise of any Warrants held at the time of determination by such
Holder.

        SECTION 2.    Exercise of Warrant.    

        (a)   On and after the Effective Date and until 5:00 p.m., New York City
time, on the Expiration Date, the Holder may exercise this Warrant, on one or
more occasions, on any Business Day, in whole or in part, by delivering to the
Issuer, at its office maintained for such purpose pursuant to Section 5 hereof,
(i) a written notice of the Holder's election to exercise this Warrant, which
notice shall be substantially in the form of Annex A attached hereto and shall
be properly completed (the "Exercise Notice"), (ii) payment of the Exercise
Price (payable as set forth in Section 2(b) below) for the Warrant Stock as to
which this Warrant is being exercised, and (iii) this Warrant. Except to the
extent necessary to cause the number of shares of Common Stock deliverable as
provided in Section 2(b) to be a whole number of shares, this Warrant shall be
exercisable in part only for a whole number of shares.

        (b)   At the option of the Holder, the Exercise Price shall be payable
(i) in cash or by certified or official bank check payable to the order of the
Issuer or (ii) by exchange of this Warrant in accordance with the further
provisions of this Section 2(b). In exchange for the portion of this Warrant
that is being exercised at such time, the Holder shall receive the number of
shares of Common Stock determined by multiplying (A) the number of shares of
Common Stock for which this Warrant is being exercised at such time by (B) a
fraction, (1) the numerator of which shall be the difference between (x) Current

3

--------------------------------------------------------------------------------


Market Price per share of Common Stock at such time and (y) the Exercise Price
per share of Common Stock, and (2) the denominator of which shall be the Current
Market Price per share of Common Stock at such time. The Issuer shall issue a
new Warrant for the portion, if any, of this Warrant not being exercised as
provided in Section 2(f).

        (c)   Subject to the provisions of Section 2(d), upon receipt of an
Exercise Notice, the aggregate Exercise Price payable and this Warrant, the
Issuer shall, as promptly as practicable and in any event within five
(5) Business Days thereafter, issue to the Holder one or more stock certificates
representing the aggregate number of shares of Common Stock to which the Holder
is entitled and transfer to the Holder of this Warrant appropriate evidence of
ownership of other securities or property (including any cash) to which the
Holder is entitled, in such denominations, and registered or otherwise placed
in, or payable to the order of, such name or names, as may be directed in
writing by the Holder, and shall deliver such stock certificates, evidence of
ownership and any other securities or property (including any cash) to the
Person or Persons entitled to receive the same, together with an amount in cash
in lieu of any fraction of a share (or fractional interest in any other
security), as hereinafter provided. The Issuer shall pay all expenses in
connection with, and any and all documentary, stamp or similar issue or transfer
taxes of the United States or any state thereof payable in respect of, the issue
or delivery of the Warrant Stock upon exercise of this Warrant. However, the
Issuer shall not be required to pay any tax or other charge imposed in
connection with any assignment or transfer involved in the issue of any
certificate or other evidence of ownership of Warrant Stock.

        (d)   The Holder's election to exercise this Warrant may, in the sole
discretion of the Holder, be conditioned upon, and in such event, the exercise
shall be subject in all respects to a Change of Control, the consummation of a
sale of the Issuer, any public offering of the Issuer's Common Stock registered
under the Securities Act or other similar transaction involving the Issuer
(collectively referred to herein as the "Exercise Conditions"), as specified in
the Exercise Notice. If any exercise of this Warrant is so conditioned, then,
subject to delivery of the items required by Section 2(b), the Issuer shall
deliver the certificates and other evidence of ownership of other securities or
other property in such manner as the Holder shall direct as required in
connection with the consummation of the transaction upon which the exercise is
conditioned. At any time that the Issuer shall give notice to the Holder that
such transaction has been abandoned or the Issuer has withdrawn from
participation in such transaction, the Issuer shall return the items delivered
pursuant to Section 2(c) and the Holder's election to exercise this Warrant
shall be deemed rescinded.

        (e)   The stock certificate or certificates or other evidence of
ownership of Warrant Stock to be delivered pursuant to Section 2(c)hereof shall
be deemed to have been issued, and the Holder or any other Person so designated
to be named therein shall, to the extent permitted by law, be deemed to have
become a holder of record of the Warrant Stock represented thereby, including
having the right to vote any voting securities included therein or to consent or
to receive notice as a shareholder, as of the date on which the last of the
Exercise Notice, payment of the Exercise Price and this Warrant is received by
the Issuer as aforesaid (subject, in the case of an exercise to which
Section 2(d) applies, to the transaction upon which such exercise is
conditioned), notwithstanding that the transfer books of the Issuer shall then
be closed or that such certificates or other evidence of ownership shall not
then actually have been delivered to the Holder.

        (f)    If this Warrant shall have been exercised only in part, the
Issuer shall, at the time of delivery of the certificate or certificates or
other evidence of ownership of Warrant Stock, execute and deliver to the Holder,
without charge, a new Warrant evidencing the rights of the Holder to purchase
the unpurchased Warrant Stock called for by this Warrant, which new Warrant
shall in all other respects be identical to this Warrant, or, at the request of
the Holder, appropriate notation may be made on this Warrant and the same
returned to the Holder.

4

--------------------------------------------------------------------------------


        (g)   The Issuer shall not be required to issue any fractional share of
Common Stock (or fractional interest in any other security) upon exercise of
this Warrant. As to any fraction of a share (or fractional interest in any other
security) that the Holder would otherwise be entitled to receive upon such
exercise, the Issuer shall pay a cash adjustment in respect of such fraction in
an amount equal to the same fraction of the Current Market Price per share of
Common Stock (and/or other security) on the date of exercise; provided, however,
that in the event that the Issuer undertakes a reduction in the number of shares
of Common Stock or other securities outstanding, it shall be required to issue
fractional shares or fractional interests in such other securities to the Holder
if the Holder exercises all or any part of this Warrant, unless the Holder shall
have consented in writing to such reduction and provided the Issuer with a
written waiver of its right to receive fractional shares or interests in
accordance with this paragraph. If the Holder shall exercise more than one
Warrant in the same transaction, any payment in respect of fractional shares (or
other fractional interests) shall be based on the final fraction resulting from
aggregating all such exercises.

        (h)   The Issuer hereby agrees at all times to keep reserved for
issuance and delivery upon exercise of this Warrant such number of its
authorized but unissued shares (or treasury shares) of Common Stock or other
securities of the Issuer from time to time issuable upon exercise of this
Warrant as will be sufficient to permit the exercise in full of this Warrant.
All such shares and other securities shall be duly authorized and, when issued
upon such exercise, shall be validly issued, fully paid and non-assessable, free
and clear of all liens, security interests, charges and other encumbrances or
restrictions on sale (except to the extent of any applicable provisions set
forth in the Issuer's Fundamental Documents) and free and clear of all
preemptive or similar rights.

        (i)    If the issuance of any shares of Common Stock or other securities
required to be reserved for purposes of the exercise of this Warrant requires
the registration with, or approval of, any governmental authority or requires
listing on any national securities exchange or national market system before
such shares or other securities may be so issued, the Issuer shall at its
expense use its best efforts to cause such shares to be duly registered,
approved or listed, as the case may be, so that such shares or other securities
may be issued in accordance with the terms hereof; provided, however, that this
provision shall not obligate the Issuer to register such shares or other
securities under the Securities Act or qualify them under state securities or
blue sky laws.

        SECTION 3.    Transfer, Division and Combination.    

        (a)   This Warrant, all rights hereunder and any Warrant Stock issued or
issuable upon exercise hereof are assignable and transferable, at any time in
whole or in part, to any Person or Persons. Any such transfer shall not require
the consent of any security holder of the Issuer.

        (b)   Upon a transfer permitted by Section 3(a), this Warrant shall be
transferable upon surrender of this Warrant to the Issuer, together with a
written assignment of this Warrant substantially in the form of Annex B attached
hereto, duly executed by the Holder hereof or such Holder's agent or attorney.
Upon such surrender, the Issuer shall, without charge, execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees (and, if the
Holder's entire interest is not being assigned, in the name of the Holder), and
in the denominations specified in such instrument of assignment, and this
Warrant shall promptly be canceled.

        (c)   This Warrant may be exchanged for, or combined with, other
Warrants upon presentation of this Warrant and any other Warrants with which
this Warrant is to be combined to the Issuer, together with a written notice
specifying the denominations in which a new Warrant or Warrants are to be
issued, signed by the Holder. The Issuer shall execute and deliver a new Warrant
or Warrants to the Holder in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

5

--------------------------------------------------------------------------------


        (d)   The Issuer shall maintain books for the registration and transfer
of the Warrants, and shall allow each Warrant Holder to inspect such books at
such reasonable times as such holder shall request.

        SECTION 4.    Adjustments.    

        (a)    Dividends and Distributions.    If at any time on or after the
Effective Date the Issuer shall pay any dividend or make any other distribution
to holders of its Common Stock of any cash, evidence of indebtedness or other
property (including any rights or warrants to purchase any securities of the
Issuer) of any nature whatsoever (other than as contemplated by subsections (b),
(c)(i)(A) and (d)(i)(A) of this Section 4), the Issuer shall at the same time
pay or distribute to the Holder (whether or not the Holder exercises this
Warrant) the cash, evidence of indebtedness or other property the Holder would
have been entitled to receive if such Holder had exercised this Warrant
immediately prior to the record date for such dividend or distribution.

        (b)    Subdivisions and Combinations.    If at any time the Issuer shall

          (i)  take a record of the holders of its Common Stock for the purpose
of entitling them to receive a dividend or other distribution of Common Stock;

         (ii)  subdivide, split or reclassify its outstanding shares of Common
Stock into a larger number of shares of Common Stock; or

        (iii)  combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock;

then immediately after the occurrence of any such event (A) the number of shares
of Common Stock issuable upon exercise of this Warrant shall be adjusted so as
to equal the number of shares of Common Stock such holder would have held
immediately after the occurrence of such event (in the case of an event referred
to in clause (i), after giving effect to such dividend or distribution) if such
holder had exercised this Warrant immediately prior to the occurrence of such
event and (B) the Exercise Price shall be adjusted to be equal to (x) the
Exercise Price immediately prior to the occurrence of such event multiplied by
(y) a fraction (1) the numerator of which is the number of shares of Common
Stock issuable upon exercise of this Warrant immediately prior to the adjustment
in clause (A) and (2) the denominator of which is the number of shares of Common
Stock issuable upon exercise of this Warrant immediately after the adjustment in
clause (A).

        (c)    Issuance of Common Stock.    If at any time the Issuer (i) shall
(A) take a record of the holders of its Common Stock for the purpose of
entitling them to subscribe for or purchase shares of any class or series of
Common Stock or (B) otherwise sell or issue any shares of any class or series of
Common Stock (other than Excluded Stock) and (ii) the consideration per share of
Common Stock paid or to be paid upon such subscription, purchase, sale or
issuance is less than the Current Market Price per share of Common Stock
immediately before such record date or immediately before the date of such sale
or issuance, as the case may be, then the number of shares of Common Stock
issuable upon exercise of this Warrant shall be adjusted to be that number
determined by multiplying (x) the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such record date or sale or
issuance date, as the case may be, by (y) a fraction (not to be less than one)
(i) the numerator of which shall be equal to the product of (A) the number of
shares of Common Stock outstanding (determined on a fully-diluted basis) after
giving effect to such subscription, purchase, sale or issuance (and assuming all
such subscription or purchase offers are exercised) and (B) the Current Market
Price per share of Common Stock determined immediately before such record date
or sale or issuance date, as the case may be, and (ii) the denominator of which
shall be equal to the sum of (A) the product of (1) the number of shares of
Common Stock outstanding (determined on a fully-diluted basis) immediately
before such record date or sale or issuance date, as the case may be, and
(2) the Current Market Price per share of Common Stock determined immediately
before such record date or sale or issuance date, as the case may be, and
(B) the aggregate consideration received

6

--------------------------------------------------------------------------------


or to be received by the Issuer for the total number of shares of Common Stock
to be subscribed for or purchased, sold or issued. Simultaneously with the
adjustment in the preceding sentence, the Exercise Price shall be adjusted to be
equal to (x) the Exercise Price immediately prior to the occurrence of such
event multiplied by (y) a fraction (1) the numerator of which is the number of
shares of Common Stock issuable upon exercise of this Warrant immediately prior
to the adjustment in the preceding sentence and (2) the denominator of which is
the number of shares of Common Stock issuable upon exercise of this Warrant
immediately after the adjustment in the preceding sentence.

        (d)    Issuance of Convertible Securities or Options.    If at any time
(i) the Issuer shall (A) take a record of the holders of its Common Stock for
the purpose of entitling them to subscribe for or purchase options to purchase
or rights to subscribe for Common Stock, securities directly or indirectly
convertible into or exchangeable for Common Stock ("Convertible Securities") or
options or rights with respect to Convertible Securities (options or rights with
respect to Common Stock or Convertible Securities being referred to as
"Options") or (B) otherwise issue or sell any Options or Convertible Securities
(other than Options exercisable for Excluded Stock) and (ii) the consideration
per share paid or to be paid for the Common Stock deliverable upon exercise of
such Options and/or conversion or exchange of such Convertible Securities
(determined by dividing (x) the total amount received or receivable by the
Issuer in consideration of the subscription, purchase, sale or issuance of such
Options or Convertible Securities plus any amount payable to the Issuer upon
such exercise and/or conversion or exchange, by (y) the total maximum number of
shares of Common Stock necessary to effect the exercise and/or conversion or
exchange of all such Options or Convertible Securities) shall be less than the
Current Market Price per share of Common Stock on such record date or sale or
issuance date, as the case may be, then the number of shares of Common Stock
issuable upon exercise of this Warrant shall be adjusted to be that number
determined by multiplying the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such date by a fraction (not to be
less than one) (i) the numerator of which shall be equal to the product of
(A) the total maximum number of shares of Common Stock outstanding (determined
on a fully diluted basis) after giving effect to the assumed exercise and/or
conversion of all such Options or Convertible Securities and (B) the Current
Market Price per share of Common Stock determined immediately before such record
date or sale or issuance date, as the case may be, and (ii) the denominator of
which shall be equal to the sum of (A) the product of (1) the number of shares
of Common Stock outstanding (determined on a fully-diluted basis) immediately
before such record date or sale or issuance date, as the case may be, and
(2) the Current Market Price per share of the Common Stock determined
immediately before such record date or sale or issuance date, as the case may
be, and (B) the aggregate consideration for which Common Stock is deliverable
upon exercise and/or conversion or exchange for such Options or Convertible
Securities. Simultaneously with the adjustment in the preceding sentence, the
Exercise Price shall be adjusted to be equal to (x) the Exercise Price
immediately prior to the occurrence of such event multiplied by (y) a fraction
(1) the numerator of which is the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to the adjustment in the preceding
sentence and (2) the denominator of which is the number of shares of Common
Stock issuable upon exercise of this Warrant immediately after the adjustment in
the preceding sentence. The adjustment of the exercise price of an Option shall
not be deemed to be the issuance or sale of an Option at less than the Current
Market Price per share of Common Stock if the exercise price as adjusted is not
less than the Current Market Price per share of Common Stock on the date of such
adjustment.

        (e)    Superseding Adjustment.    If, at any time after any adjustment
in the number of shares of Common Stock issuable upon exercise of this Warrant
shall have been made on the basis of the issuance of any Options or Convertible
Securities:

          (i)  any such Options shall expire prior to exercise or the right to
convert or exchange any such Convertible Securities shall terminate prior to
conversion or exchange; or

7

--------------------------------------------------------------------------------

         (ii)  the consideration per share for which shares of Common Stock are
issuable pursuant to the terms of such Options or Convertible Securities shall
be increased or decreased;

then such previous adjustment shall be rescinded and annulled (without affecting
any other adjustments resulting from any other events). Thereupon, a
recomputation shall be made of the adjustment in the number of shares of Common
Stock issuable upon exercise of this Warrant on the basis of

(A)treating the number of shares of Common Stock, if any, theretofore actually
issued or issuable pursuant to the previous exercise, conversion or exchange of
such Options or Convertible Securities as having been issued on the date or
dates of such exercise and/or conversion or exchange and for the consideration
actually received and receivable therefor, and

(B)treating any such Options or Convertible Securities that then remain
outstanding as having been granted or issued immediately after the time of such
increase or decrease for the consideration per share for which shares of Common
Stock are issuable upon exercise and/or conversion or exchange of such Options
or Convertible Securities,

which new adjustment shall supersede the previous adjustment so rescinded and
annulled. For purposes of the computation of such new adjustment, the Current
Market Price shall be deemed to be the Current Market Price used in computing
the previous adjustment.

        (f)    Other Provisions Applicable to Adjustments under this
Section.    The following provisions shall be applicable to the making of
adjustments of the number of shares of Common Stock issuable upon exercise of
this Warrant:

          (i)  The sale or other disposition of any issued shares of Common
Stock owned or held by or for the account of the Issuer shall be deemed to be an
issuance thereof for purposes of this Section.

         (ii)  In computing adjustments under this Section, fractional interests
in Common Stock shall be taken into account to the nearest one-thousandth of a
share.

        (iii)  If the Issuer shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the payment of
such dividend or distribution or the granting of such subscription or purchase
rights, legally abandon its plan to pay or deliver such dividend, distribution,
subscription or purchase rights, then thereafter no adjustment shall be required
by reason of the taking of such record and any such adjustment previously made
in respect thereof shall be rescinded and annulled.

        (iv)  Aggregate consideration for purposes of Sections 4(c) and 4(d)
shall be determined as follows: In case any Common Stock, Options, or
Convertible Securities shall be issued or sold, or be exercisable, convertible
or exchangeable for cash, the consideration received therefor shall be deemed to
be the amount payable to the Issuer therefor, after deduction therefrom of any
expenses incurred or any underwriting commissions or concessions or discounts
or, in the case of a private placement thereof, finders' fees or commissions
paid or allowed by the Issuer in connection therewith. In case any such Common
Stock, Options, or Convertible Securities shall be issued or sold, or be
exercisable, convertible or exchangeable for a consideration other than cash
payable to the Issuer, the consideration received therefor shall be deemed to be
the fair market value of such consideration (as determined by the Board), after
deduction therefrom of any expenses incurred or any underwriting commissions or
concessions or discounts paid or allowed by the Issuer in connection therewith.
In case any such Common Stock, or Options or Convertible Securities shall be
issued or sold, or be exercisable, convertible or exchangeable in connection
with any merger of another corporation into the Issuer, the amount of
consideration therefor shall be deemed to be

8

--------------------------------------------------------------------------------




the fair market value (as determined by the Board of such portion of the assets
of such merged corporation as the Board shall reasonably determine in good faith
to be attributable to such options, rights or securities.

        (g)    Merger, Consolidation or Disposition of Assets.    If the Issuer
shall merge, consolidate or effect a share exchange with another entity, or
shall sell, transfer or otherwise dispose of all or substantially all of its
assets to another entity and pursuant to the terms of such merger,
consolidation, share exchange or disposition of assets, cash, shares of Common
Stock or other securities of the successor or acquiring entity, or property of
any nature is to be received by or distributed to the holders of Common Stock of
the Issuer, then the Holder shall be entitled to receive upon the exercise of
this Warrant in accordance with its terms, in respect of the Warrant Stock
issuable upon exercise of this Warrant, and upon delivery to the Issuer or the
Issuer's successor, as applicable, of this Warrant for cancellation, the amount
of cash, shares of Common Stock, other securities or other property that it
would have been entitled to receive if such Holder had exercised this Warrant in
full immediately prior to the occurrence of such merger, consolidation, share
exchange or disposition of assets. In the case of any such merger,
consolidation, share exchange or disposition of assets, the successor or
acquiring entity (and any Affiliate thereof issuing securities) shall expressly
assume the due and punctual observance and performance of each and every
covenant and condition of this Warrant to be performed and observed by the
Issuer and all of the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined by resolution of the
Board in order to provide for adjustments of the Warrant Stock issuable upon
exercise of this Warrant that shall be as nearly equivalent as practicable to
the adjustments provided for in this Section 4. The foregoing provisions shall
similarly apply to successive mergers, consolidations, share exchanges and
dispositions of assets.

        (h)    Capital Reorganization or Capital Reclassification.    If the
Issuer shall effect any capital reorganization or any reclassification of its
capital stock (other than a change in par value or from par value to no par
value or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), then in each case the Issuer
shall cause effective provision to be made so that this Warrant shall be
exercisable for the kind and number of shares of stock, other securities, cash
or other property to which a holder of the Warrant Stock deliverable upon
exercise of this Warrant would have been entitled upon such reorganization or
reclassification and any such provision shall include adjustments in respect of
such stock, securities or other property that shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Section 4 with
respect to this Warrant.

        (i)    Other Action Affecting Common Stock.    If at any time or from
time to time the Issuer shall take any action affecting its Common Stock, other
than any action described in this Section 4, then, unless such action will not
have an adverse effect upon the Holder's rights, the number of shares of Warrant
Stock issuable upon exercise of this Warrant and the Exercise Price shall be
adjusted in such manner and at such time as the Board shall in good faith
determine to be equitable in the circumstances, but no such adjustment shall
decrease the number of shares of Warrant Stock issuable upon exercise of this
Warrant or increase the Exercise Price.

        (j)    Notice of Adjustments.    Whenever the number of shares of
Warrant Stock issuable upon exercise of this Warrant shall be adjusted pursuant
to this Agreement, the Issuer shall forthwith obtain a certificate signed by a
firm of independent accountants of recognized national standing selected by the
Issuer setting forth, in reasonable detail, the event requiring the adjustment,
the method by which such adjustment was calculated and specifying the number of
shares of Warrant Stock issuable upon exercise of this Warrant after giving
effect to such adjustment (except in the case of adjustments pursuant to
Section 4(i) in which event a certificate shall be obtained on December 31 and
June 30). The Issuer shall keep at its office copies of all such certificates
and cause the same to be available for

9

--------------------------------------------------------------------------------


inspection at said office during normal business hours by the Holder or any
prospective purchaser of a Warrant designated by the registered Holder hereof.

        (k)    Notice of Certain Corporate Action.    If the Issuer shall
propose (i) to pay any dividend to the holders of its Common Stock or to make
any other distribution to the holders of its Common Stock; (ii) to offer to the
holders of its Common Stock rights to subscribe for or to purchase any
additional shares of Common Stock or any Options or Convertible Securities;
(iii) to effect any reorganization or reclassification of its Common Stock;
(iv) to otherwise issue any Common Stock, Options, or Convertible Securities;
(v) to effect any other capital reorganization; (vi) to effect any
consolidation, merger or share exchange or any sale, transfer or other
disposition of all or substantially all of its assets; or (vii) to effect the
liquidation, dissolution or winding up of the Issuer, then, in each such case,
the Issuer shall give to the Holder a notice of such proposed action, which
shall specify the date on which a record is to be taken for the purposes of such
dividend, distribution or rights offer, or the date on which such
reclassification, issuance, reorganization, consolidation, merger, share
exchange, sale, transfer, disposition, liquidation, dissolution or winding up is
to take place and the date of participation therein by the holders of Common
Stock, if any such date is to be fixed, and shall also set forth such facts with
respect thereto as shall be reasonably necessary to indicate the effect of such
action on the Common Stock, and the number of shares of Warrant Stock that are
issuable upon exercise of this Warrant after giving effect to any adjustment
that will be required as a result of such action. Such notice shall be so given
in the case of any action covered by clause (i) or (ii) above at least 10 days
prior to the record date for determining holders of the Common Stock for
purposes of such action, and in the case of any other such action, at least
10 days prior to the date of the taking of such proposed action.

        (l)    No Impairment.    The Issuer will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Issuer, but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 4 and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
impairment.

        (m)    Miscellaneous.    The computations of all amounts under this
Section 4 shall be made assuming all other anti-dilution or similar adjustments
to be made to the terms of all other securities resulting from the transaction
causing an adjustment pursuant to this Section 4 have previously been made so as
to maintain the relative economic interest of this Warrant vis-à-vis all other
securities issued by the Issuer.

        SECTION 5.    Miscellaneous.    

        (a)    Office of Issuer.    So long as this Warrant remains outstanding,
the Issuer shall maintain an office in the continental United States where the
Warrants may be presented for exercise, transfer, division or combination as
provided in this Warrant. Such office shall be at its principal executive
offices unless and until the Issuer shall designate and maintain some other
office for such purposes and give notice thereof to the Holder.

        (b)    Notices Generally.    All notices, requests, demands, claims, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, telecopied, sent by nationally
recognized overnight courier or mailed by registered or certified mail

10

--------------------------------------------------------------------------------


(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

If to the Issuer, to:

Digital Theater Systems, Inc.
5171 Clareton Drive
Agoura Hills, California 91301
Telephone: (818) 706-3525
Telecopy: (818) 706-1868
Attention: General Counsel

With a copy to:

Heller Ehrman White & McAuliffe LLP
4350 La Jolla Village Drive, 7th Floor
San Diego, California 92122-1246
Telephone: (858) 450-5729
Telecopy: (858) 450-8499
Attention: Michael S. Kagnoff, Esq.

        If to Holder, to the address of such Holder as set forth in the books
and records of the Issuer.

        All such notices and communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery, (iii) in
the case of delivery by nationally recognized overnight courier, on the third
business day following dispatch and (iv) in the case of mailing, on the seventh
business day following such mailing.

        (c)    Governing Law.    This Warrant shall be governed by and construed
in accordance with the laws of the State of California without regard to its
conflicts of laws rules. The Issuer agrees that it may be served with process in
the State of California and any action for breach of this Warrant may be
prosecuted against it in the courts of such State or any Federal court located
in such State.

        (d)    Limitation of Liability.    Except as otherwise provided herein,
this Warrant does not entitle the Holder to any voting rights or other rights of
a shareholder of the Issuer, as a shareholder. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Exercise Price or as a
shareholder of the Issuer, whether such liability is asserted by the Issuer, by
any creditor of the Issuer or any other Person.

        (e)    Loss or Destruction of Warrant.    Upon receipt by the Issuer of
evidence satisfactory to it (in the exercise of its reasonable discretion) of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction), if requested by the Issuer, of reasonably
satisfactory indemnification (if the Holder is a nationally-chartered financial
institution or an Affiliate thereof, its own agreement being satisfactory), or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Issuer shall, without charge, execute and deliver a new Warrant exercisable for
the same amount of Warrant Stock; provided, however, that (in the case of loss,
theft or destruction) no indemnity bond shall be required unless the Issuer has
a class of securities registered pursuant to the Securities Exchange Act of
1934, as amended, and the Issuer's transfer agent requires such indemnity bond
as a condition to the issuance of a new Warrant.

        (f)    Amendments and Waivers.    Any provision of this Warrant may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Issuer and the Holder and, in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

* * *

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Issuer has duly executed this Warrant.

Dated: January 20, 2004            
 
 
DIGITAL THEATER SYSTEMS, INC.
 
 
By:
 
/s/  JOHN E. KIRCHNER      

--------------------------------------------------------------------------------

        Name:   Jon E. Kirchner         Title:   President and Chief Executive
Officer
ACKNOWLEDGED BY:
 
 
 
 
 
 
HOLDER
 
/s/  W. PAUL SMITH      

--------------------------------------------------------------------------------

W. Paul Smith

12

--------------------------------------------------------------------------------

ANNEX A

FORM OF EXERCISE NOTICE

(To be executed by the registered holder hereof)

        The undersigned registered owner of this Warrant exercises this Warrant
for the purchase of                        shares of Common Stock of Digital
Theater Systems, Inc., a Delaware corporation, and herewith makes payment
therefor of $                        (such payment being made [check one] (x) 
[    ] in cash or by certified or official bank check or (y) [    ] by
acceptance of a reduced number of shares of Common Stock upon cancellation of
this Warrant as provided in Section 2(b) of this Warrant, all on the terms and
conditions specified in this Warrant, and requests that (i) certificates and/or
other instruments covering such shares of Common Stock be issued in accordance
with the instructions given below and (ii) if such shares of Common Stock shall
not include all of the shares of Common Stock to which the Holder is entitled
under this Warrant, that a new Warrant for the unpurchased balance of the shares
of Common Stock issuable hereunder be delivered to the undersigned. References
in this Exercise Notice to "Common Stock" shall include other securities or
other property to the extent included in Warrant Stock.

        [This Exercise Notice is being delivered contingent upon the
consummation of [describe transaction] as contemplated by Section 2(d) of this
Warrant].*

Dated:                

--------------------------------------------------------------------------------

       
 
 
 
 


--------------------------------------------------------------------------------

(Signature of Registered Holder)** Instructions for issuance and registration
of shares of Common Stock        


--------------------------------------------------------------------------------

Name of Registered Holder
 
Social Security or Other
Identifying Number:            

--------------------------------------------------------------------------------


(Please Print)
 
 
 
 
Please deliver certificate to the following address:
 
 
 
 


--------------------------------------------------------------------------------

Street
 
 
 
 


--------------------------------------------------------------------------------

City, State and Zip Code
 
 
 
                        

--------------------------------------------------------------------------------

*Include if applicable.

**The signature must correspond with the name as written upon the face of the
attached Warrant in every particular, without alteration.

--------------------------------------------------------------------------------

ANNEX B

FORM OF ASSIGNMENT

(To be executed by the registered holder hereof)

        FOR VALUE RECEIVED the undersigned registered owner of this Warrant
hereby sells, assigns and transfers unto the assignee named below all the rights
of the undersigned under this Warrant with respect to the number of shares of
Common Stock covered thereby set forth below to:

Name of Assignee


--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

  Number of Shares of
Common Stock

--------------------------------------------------------------------------------

                                                        

References in this Exercise Notice to "Common Stock" shall include other
securities or other property to the extent included in Warrant Stock.

Dated:            

--------------------------------------------------------------------------------

   
 
 
 
 


--------------------------------------------------------------------------------

(Signature of Registered Holder)*
 
 
 
 


--------------------------------------------------------------------------------

Name of Registered Holder
(Please Print)
Witness:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
                    

--------------------------------------------------------------------------------

*The signature must correspond with the name as written upon the face of the
attached Warrant in every particular, without alteration.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.24

